UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4413


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEWAN JERMAINE BARRETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:08-cr-00490-WO-2)


Submitted: October 21, 2020                                  Decided: November 3, 2020


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Matthew G.T. Martin,
United States Attorney, Terry M. Meinecke, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dewan Jermaine Barrett appeals the 180-day sentence * imposed after the district

court revoked his supervised release. On appeal, Barrett contends that his sentence is

unreasonable and should be vacated. Finding no error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not ‘plainly

unreasonable.’” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).      To consider whether a revocation sentence is plainly

unreasonable, we first determine whether the sentence is unreasonable. Id. Only if the

sentence is procedurally or substantively unreasonable must the court determine whether

it is plainly so. Id. at 208; United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

       A revocation sentence is procedurally reasonable when the district court considers

the Chapter Seven policy statements and applicable 18 U.S.C. § 3553(a) factors and

adequately explains the sentence imposed. Slappy, 872 F.3d at 207; see 18 U.S.C.

§ 3583(d) (listing relevant factors). A revocation sentence is substantively reasonable if

the court states a proper basis for concluding that the defendant should receive the sentence

imposed, up to the statutory maximum. Slappy, 872 F.3d at 207.




       *
        The district court ordered that Barrett’s sentence be credited with the 79 days he
served by the time of sentencing.

                                             2
       We have confirmed that the imposed sentence is procedurally reasonable. See

United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). Notably, the district court

fully responded to Barrett’s arguments in support of a lesser sentence and thoroughly

explained its rationale for the imposed sentence. Thus, Barrett’s sentence is presumptively

reasonable, United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015), and Barrett has

failed to rebut the presumption of reasonableness, United States v. Bolton, 858 F.3d 905,

915 (4th Cir. 2017). We reject Barrett’s argument that this court’s decisions in United

States v. Jackson, 952 F.3d 492 (4th Cir. 2020) and United States v. Venable, 943 F.3d 187

(4th Cir. 2019) dictate a different result.

       Accordingly, we affirm Barrett’s sentence. We further deny Barrett’s motion to

expedite as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                              3